Exhibit 10.1

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
           day of                      2014, between Hilltop Holdings Inc., a
Maryland corporation (the “Company”), and                        (the
“Participant”).

 

W I T N E S S E T H

 

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

 

1.                                      Grant and Vesting of Restricted Stock
Units.

 

(a)                                 Subject to the provisions of this Agreement
and to the provisions of the Hilltop Holdings Inc. 2012 Equity Incentive Plan
(the “Plan”), the Company hereby grants to the Participant as of
                                 (the “Grant Date”), an Award under the Plan of
                   Restricted Stock Units (the “Awarded Units”).  Each Awarded
Unit shall be a notional Share, with the value of each Awarded Unit being equal
to the Fair Market Value of a Share at any time.  All capitalized terms used
herein, to the extent not defined, shall have the meaning set forth in the Plan.

 

(b)                                 Subject to the terms and conditions of this
Agreement, one hundred percent (100%) of the Awarded Units shall vest and no
longer by subject to any restriction (other than the restrictions set forth in
Section 4(b) below) on the                anniversary of the Grant Date (the
“Restriction Period”), provided that the Participant is employed by (or, if the
Participant is a director or consultant, is providing services to) the Company
or any of its Subsidiaries or Affiliates on such date.

 

(c)                                  Notwithstanding the foregoing, in the event
of the Participant’s Termination of Employment during the Restriction Period due
to death or Disability (as defined below), Retirement (as defined below) or by
the Company without Cause (as defined below), a prorated portion of the Awarded
Units granted hereunder shall immediately vest and no longer be subject to
restriction, with such proration determined by multiplying the total number of
the Awarded Units granted hereunder by a fraction, the numerator of which is the
number of months during the Restriction Period that the Participant was
employed, including the full vesting month in which the Participant’s death or
Disability, Retirement or Termination of Employment without Cause occurs, and
the denominator of which is                                 .  Except as
provided in the preceding sentence, in the event of the Participant’s
Termination of Employment during the Restriction Period, all unvested Awarded
Units shall be forfeited by the Participant for no consideration effective
immediately upon such termination.  Upon forfeiture, all of the Participant’s
rights with respect to the forfeited Awarded Units shall cease and terminate,
without any further obligation on the part of the Company.  For purposes of this
Agreement, employment with the Company shall include employment with the
Company’s Subsidiaries and those of its successors.  Nothing in this Agreement
or the Plan shall confer upon the Participant any right to continue in the
employ of the Company or any of its Subsidiaries or Affiliates or interfere in
any way with the right of the Company or any such Subsidiaries or Affiliates to
terminate the Participant’s employment at any time.

 

--------------------------------------------------------------------------------


 

(d)                                 In the event of a Change in Control, to the
extent not previously forfeited, the Awarded Units shall immediately vest in
full and no longer be subject to restriction.

 

(e)                                  For purposes of this Agreement, the
following terms are defined as set forth below:

 

i.                                          “Cause” means any of the following:
(A) the Participant shall have committed a felony or an intentional act of gross
misconduct, moral turpitude, fraud, embezzlement, theft, dishonesty,
misappropriation, or criminal conduct adverse to the Company, and the Company
shall have determined that such act is materially harmful to the Company;
(B) the Company shall have been ordered or directed by any federal or state
regulatory agency with jurisdiction to terminate or suspend the Participant’s
employment; (C) after being notified in writing by the Company to cease any
particular activity, the Participant shall have continued such activity and the
Company shall have determined that such act is materially harmful to the
Company; or (D) deliberate failure on the part of the Participant (1) to perform
the Participant’s principal employment duties, (2) to comply with the policies
of the Company and its Affiliates in any material respect, or (3) to follow
specific reasonable directions received from the Company and its Affiliates.

 

ii.                                       “Disability” means a permanent
disability within the meaning of Section 22(e)(3) of the Code, excluding, for
purposes of this definition, the last sentence thereof.

 

iii.                                    “Retirement” means the Participant’s
Termination of Employment on or after age 62 for any reason other than death,
Disability, or by the Company for Cause.

 

(f)                                   Awarded Units which have become vested
pursuant to the terms of this Section 1 are collectively referred to herein as
“Vested RSUs.”  All other Awarded Units are collectively referred to herein as
“Unvested RSUs.”

 

2.                                      Issuance of Shares.

 

Subject to the provisions of the Plan and this Agreement, on the first to occur
of (i) the                anniversary of the Grant Date or (ii) the effective
date of a Change in Control (so long as such Change in Control qualifies as a
permissible payment event pursuant to Section 409A(a)(2)(A)(v) of the Code and
the regulations issued thereunder) the Company shall convert the Vested RSUs
into the number of whole Shares equal to the number of Vested RSUs, subject to
the provisions of the Plan and this Agreement, including, without limitation,
the forfeiture provisions of Section 1(c) and the clawback provisions of
Section 15, and shall either electronically register such Shares in the
Participant’s name or issue certificates for the number of Shares equal to the
Vested RSUs in the Participant’s name.  Notwithstanding the foregoing, the
Company shall convert any Awarded Units that become Vested RSUs as a result of
the Participant’s death into the number of whole Shares equal to the number of
Vested RSUs within thirty (30) days following the Participant’s death, subject
to the provisions of the Plan and this Agreement.  The Company shall
electronically register such shares, or issue certificates for the

 

2

--------------------------------------------------------------------------------


 

number of Shares, equal to the Vested RSUs in the Participant’s name or in the
name of such person or persons to whom the Participant’s rights under the Award
passed by will or the applicable laws of descent and distribution.  From and
after the date of registration or receipt of such Shares, the Participant, or
such person or persons to whom the Participant’s rights under the Award passed
by will or the applicable laws of descent and distribution, as the case may be,
shall have full rights of transfer or resale with respect to such Shares,
subject to Section 4(b) hereof and applicable state and federal regulations.

 

3.                                      Who May Receive Converted Vested RSUs.

 

During the lifetime of the Participant, the Shares received upon conversion of
Vested RSUs may only be received by the Participant or the Participant’s legal
representative.  If the Participant dies prior to the date his or her Vested
RSUs are converted into Shares as described in Section 2 above, the Shares 
relating to such converted Vested RSUs may be received by any individual who is
entitled to receive the property of the Participant pursuant to the applicable
laws of descent and distribution.

 

4.                                      Nontransferability of the Restricted
Stock Units.

 

(a)                       Subject to the provisions of the Plan and this
Agreement, the Unvested RSUs shall not be transferable by the Participant by
means of sale, assignment, exchange, encumbrance, pledge, or otherwise.

 

(b)                       Notwithstanding anything to the contrary contained
herein, for the one year period immediately following the end of the Restriction
Period, the Vested RSUs (and the Shares received upon the conversion of the
Vested RSUs under Section 3) shall not be transferable by the Participant by
means of sale, assignment, exchange, or otherwise, provided that (i) nothing in
this Section 4(b) shall prevent the Participant from pledging or encumbering
such Shares during such one year period so long as such pledge or encumbrance
cannot cause a transfer or sale of the Shares until after the expiration of such
one year period; (ii) in the event of the Participant’s death during such one
year period, such restrictions shall terminate on the Participant’s death and
the Shares may be transferred to the individual who is entitled to receive the
property of the Participant pursuant to the applicable laws of descent and
distribution; (iii) nothing in this Section 4(b) shall prevent the sale or
transfer of the Shares on, in connection with, or after a Change in Control; and
(iv) nothing in this Section 4(b) shall prevent the withholding of Shares
deliverable upon vesting of the Awarded Units as provided in Section 8 below.

 

5.                                      Rights as a Stockholder.

 

The Participant will have no rights as a stockholder with respect to any Shares
covered by this Agreement until the electronic registration of, or the issuance
of certificates for, such Shares in the Participant’s name with respect to the
Awarded Units.  The Awarded Units shall be subject to the terms and conditions
of this Agreement regarding such Shares.  No adjustment shall be made for
dividends or other rights for which the record date is prior to the registration
of, or the issues of certificates for, such shares in the Participant’s name.

 

3

--------------------------------------------------------------------------------


 

6.                                      Adjustments.

 

Adjustments to the Awarded Units (or any of the Shares covered by the Awarded
Units), if any, shall be made in accordance with Section 3(d) of the Plan.

 

7.                                      Conditions for Issuance.

 

The Committee may, in its discretion, require the Participant to represent to
and agree with the Company in writing that such person is acquiring the Shares
without a view to the distribution thereof.  The certificates for such Shares
may include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.  Notwithstanding any other provision of the Plan or
this Agreement, the Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to fulfillment of
all of the following conditions: (i) listing, or approval for listing upon
notice of issuance, of such Shares on the Applicable Exchange; (ii) any
registration or other qualification of such Shares of the Company under any
state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and
(iii) obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.
Notwithstanding any of the provisions hereof, the Participant hereby agrees that
he or she will not acquire any Shares, and that the Company will not be
obligated to issue any Shares to the Participant hereunder, if the issuance of
such Shares shall constitute a violation by the Participant or the Company of
any provision of any law or regulation of any governmental authority.  Any
determination in this connection by the Company shall be final, binding, and
conclusive.  The obligations of the Company and the rights of the Participant
are subject to all applicable laws, rules, and regulations.

 

8.                                      Taxes and Withholding.

 

No later than the date as of which an amount with respect to this Agreement
first becomes includible in the gross income of the Participant or subject to
withholding for federal, state, local, or foreign income or employment or other
tax purposes, the Participant shall pay to the Company or the applicable
Affiliate, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state, local, or foreign taxes of any kind required by
applicable law and regulations to be withheld with respect to such amount. 
Unless the Participant has made separate arrangements satisfactory to the
Company, the Company may elect, but shall not be obligated, to withhold Shares
deliverable upon vesting of the Awarded Units having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.  The obligations of the Company under this
Agreement and the Plan shall be conditional on compliance by the Participant
with this Section 8, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise payable to the Participant.  The Committee may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Shares.

 

4

--------------------------------------------------------------------------------


 

9.                                      Notices.

 

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Participant:

At the most recent address maintained by the

 

Company in its personnel records.

 

 

If to the Company:

Hilltop Holdings Inc.

 

200 Crescent Court, Suite 1330

 

Dallas, Texas 75201

Attention:

General Counsel

Facsimile:

(214) 580-5722

 

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9.  Notice and
communications shall be effective when actually received by the addressee.

 

10.                               Successors and Assigns.

 

The terms of this Agreement shall be binding upon the Participant and upon the
Participant’s heirs, executors, administrators, personal representatives,
transferees, and successors in interest, and upon the Company and its successors
and assignees.  Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by the
Participant.

 

11.                               Laws Applicable to Construction.

 

The interpretation, performance, and enforcement of this Agreement shall be
governed by and construed in accordance with the laws of the State of Maryland,
without reference to principles of conflict of laws.  In addition to the terms
and conditions set forth in this Agreement, this Award is subject to the terms
and conditions of the Plan, as it may be amended from time to time, which are
hereby incorporated by reference.

 

12.                               Severability.

 

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 

13.                               Conflicts and Interpretation.

 

In the event of any conflict between this Agreement and the Plan, the Plan shall
control.  In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan; (ii) prescribe, amend, and
rescind rules and regulations relating to the Plan; and (iii) make all other
determinations deemed necessary or advisable for the administration of the
Plan.  The Participant

 

5

--------------------------------------------------------------------------------


 

hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee upon any question arising under this Agreement.

 

14.                               Amendment.

 

This Agreement may be unilaterally amended or modified by the Committee at any
time; provided that no amendment or modification shall cause a Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption or,
without the Participant’s written consent, materially impair the rights of the
Participant as provided by this Agreement, except such an amendment made to
cause the terms of this Agreement or the Awarded Units granted hereunder to
comply with applicable law (including tax law), Applicable Exchange listing
standards, or accounting rules.  The waiver by either party of compliance with
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

 

15.                               Clawback.

 

All Awarded Units granted pursuant to this Agreement shall be subject to any
clawback, recoupment, or forfeiture provisions (i) required by law or regulation
and applicable to the Company or its Subsidiaries or Affiliates as in effect
from time to time or (ii) set forth in any policies adopted or maintained by the
Company or any of its Subsidiaries or Affiliates as in effect from time to time.

 

16.                               Headings.

 

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

17.                               Counterparts.

 

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

 

18.                               Entire Agreement.

 

This Agreement together with the Plan supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said subject matter.  All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement.  Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan,
and that any agreement, statement, or promise that is not contained in this
Agreement or the Plan shall not be valid or binding or of any force or effect.

 

6

--------------------------------------------------------------------------------


 

19.                               Section 409A; Six Month Delay.

 

The Awarded Units granted under this Agreement are intended to be exempt from
with Section 409A of the Code, and the provisions of this Agreement will be
administered, interpreted, and construed accordingly.  Notwithstanding anything
to the contrary contained herein, in the event any distribution made on account
of the Participant’s Termination of Employment as provided in Section 1 above is
deemed to be subject to (and not otherwise exempt from) the requirements of
Section 409A of the Code and the Participant is deemed a “specified employee”
(within the meaning of Section 409A of the Code and the regulations issued
thereunder), then the Participant shall not be entitled to any such
distributions that are subject to Section 409A of the Code until the earliest
of: (i) the first day of the seventh month following the Participant’s
Termination of Employment; (ii) the date of the Participant’s death; or
(iii) such earlier date as complies with the requirements of Section 409A of the
Code.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Participant has hereunto set the Participant’s hand.

 

 

 

HILLTOP HOLDINGS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Agreed and acknowledged:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

8

--------------------------------------------------------------------------------